 


109 HR 3312 IH: Honor Our Commitment to Veterans Act
U.S. House of Representatives
2005-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3312 
IN THE HOUSE OF REPRESENTATIVES 
 
July 14, 2005 
Mr. Rothman (for himself, Mr. Andrews, Mr. Allen, Mr. Alexander, Mr. Bishop of Georgia, Mr. Bishop of New York, Ms. Corrine Brown of Florida, Mrs. Capps, Mr. Cardin, Ms. Carson, Mr. Conyers, Mr. Crowley, Ms. DeLauro, Mr. Evans, Mr. Grijalva, Mr. Holden, Mr. Holt, Ms. Jackson-Lee of Texas, Mr. Jefferson, Mr. Lynch, Mrs. McCarthy, Mrs. Maloney, Mr. Pallone, Mr. Ryan of Ohio, Ms. Linda T. Sánchez of California, Mr. Sanders, Mr. Scott of Georgia, Mr. Serrano, Mr. Stupak, Mrs. Jones of Ohio, Mr. Van Hollen, Mr. Weiner, Mr. Wexler, Mr. Wu, Mr. Gutierrez, Mr. Berry, Mr. Higgins, Mr. Cleaver, Mrs. Napolitano, Mrs. Lowey, and Mr. Brady of Pennsylvania) introduced the following bill; which was referred to the Committee on Veterans’ Affairs 
 
A BILL 
To amend title 38, United States Code, to terminate the administrative freeze on the enrollment into the health care system of the Department of Veterans Affairs of veterans in the lowest priority category for enrollment (referred to as Priority 8). 
 
 
1.Short titleThis Act may be cited as the Honor Our Commitment to Veterans Act.  
2.FindingsCongress makes the following findings: 
(1)Over 360,000 veterans have been barred from receiving health care provided by the Department of Veterans Affairs as a result of a freeze on the enrollment of veterans who are in the lowest priority category for enrollment (referred to as Priority 8).  
(2)Veterans with incomes as low as $25,800 have been barred from receiving health care from the Department of Veterans Affairs by reason of the freeze.  
(3)Hundreds of thousands of veterans are returning home, or will return home, from Afghanistan and Iraq and may be denied needed long-term benefits due to the freeze.  
(4)Over the next 20 years, approximately 847,000 veterans will be barred from receiving health care from the Department of Veterans Affairs if the freeze is allowed to continue.  
(5)The average veteran whose benefits are frozen is 62.8 years old and is entering a time in life when health benefits are needed most. 
3.Termination of administrative freeze on enrollment in health care system of the Department of Veterans AffairsSection 1705 of title 38, United States Code, is amended by adding at the end the following new subsection:  
 
(d)The Secretary shall administer the health care enrollment system under this section so as to enroll any veteran who is eligible under this section for such enrollment and who applies for such enrollment..  
 
